DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vassig et al. (hereinafter Vassigh – USPN 8659658).
Regarding claim 1, Vassigh discloses a terminal apparatus comprising: an image capture device configured to capture an image of a direction that a user faces (Figure 20, 22, 24, 26, and 28); a display controller configured to synthesize an image of a pointer captured by the image capture device with an image of a virtual or real space, to display the synthesized image on a display device (Figure 14a-C, element 1401); a first determiner configured to determine whether the pointer in the space displayed on the display device at a first time point satisfies an initial condition (Figure 4, element 259); an operation controller configured to store reference size information relating to a size of the pointer in association with a reference distance in a storage device, with the size of the 
Regarding claim 2, Vassigh discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that when a determination is performed by the first determiner, the display controller is configured to display a reference object at a point at a reference distance from the user, and2Docket No. 535177USPreliminary Amendment the first determiner is configured to determine that the initial condition is satisfied when the pointer at the first time point is in a predetermined positional relationship relative to the reference object (as shown in 14a-14c).  
Regarding claim 3, Vassigh discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the display controller is configured to display on the display device an object to be manipulated by the pointer in the space, and the second determiner is configured to determine that the pointer has touched the object to be manipulated when part or all of the pointer at the second time point overlaps the object to be manipulated and when a difference between the size of the pointer and the size indicated by the reference size information is within a predetermined range (see col 15 lines 19-23).  

Regarding claim 5, Vassigh discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the second determiner is configured to, when the pointer takes a specific action after determining that the pointer at the second time point has touched the object to be manipulated, determine that a command corresponding to the specific action is provided (see col. 22, lines 50-65).  
Method claim 6 is drawn to the method of using the corresponding apparatus claimed in claim 1.  Therefore method claim 6 correspond to apparatus claim 1 and is rejected for the same reasons of anticipation as discussed above.

Regarding claim 8, Vassigh discloses all of the limitations of claim 2 as discussed in the claim 2 rejection above and further that the display controller is configured to display a plurality of objects to be manipulated by the pointer in the space at different positions in left and right directions as viewed from the user, and the second determiner is configured to: determine that the pointer has touched a first object to be manipulated when part or all of the pointer at the second time point overlaps with the first object to be manipulated from among the plurality of objects to be manipulated and when a difference between the size of the pointer and the size indicated by the reference size information is within a first range (as shown in Figure 14b; see also col 26, line 64 thru col. 27, line 16); and determine that the pointer has touched a second object to be manipulated when part or all of the pointer at the second time point overlaps with the second object to be manipulated from among the plurality of objects to be manipulated, the second object being placed further away from the user in space than the first object to be manipulated, and when a difference  ebetween the size of the pointer and the size indicated by the reference size information .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Izadi et al. (US Doc. No. 20100315413) discloses a computer interface comprising optical detection of a user including distances from various objects both real and virtual.
Murase (US Doc. No. 20180004300) discloses a computer interface comprising optical detection of a user for manipulating virtual objects.
Cardenas Bernal (US Doc. No. 20180350056) discloses an augmented reality display for rendering virtual content and optical input detection.
Minami (US Doc. No. 20190018479) discloses a display for rendering a mixed reality environment with real and virtual object selection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694